



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bocchino, 2020 ONCA 295

DATE: 20200507

DOCKET: C67956

Rouleau, Zarnett and Jamal JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Branden Bocchino

Appellant

Branden Bocchino, acting in person

Nader R. Hasan, appearing as duty
    counsel

Andrew Hotke, for the respondent

Heard and released orally: May
    4, 2020 by teleconference

On appeal from the conviction entered on
    November 22, 2019 and the sentence imposed on January 16, 2020 by Justice Bruce
    G. Thomas of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals against his conviction and
    sentence for aggravated assault. He was found to have beaten Daniel Steingart,
    the partner of his girlfriends mother, with a baseball bat when the mother and
    Steingart came to his apartment after the appellant allegedly had a violent altercation
    with his girlfriend.

[2]

The appellant seeks to admit fresh evidence
    consisting of a hospital report confirming that his fingers were broken, which
    he claims supports his argument of self-defence, an argument that the trial
    judge rejected. The trial judge had before him photographs of the appellants
    injuries and knew that his fingers were injured, but did not have the hospital
    report.

[3]

The appellant alleged two altercations: the
    first on the roof of his apartment and the second in the parking lot. The
    appellant says that his fingers were broken during the first altercation on the
    roof when Steingart allegedly hit him with a metal bar, and the appellant
    responded by punching Steingart in the jaw. The appellant assaulted Steingart with
    the baseball bat during the second altercation in the parking lot. Steingart
    denied having a metal bar, and the trial judge found as a fact that Steingart
    did not have a weapon.

[4]

The trial judge found that he did not need to
    resolve what happened on the roof because the assault for which the appellant was
    charged occurred during the second altercation. He found that after the first
    altercation the appellant emerged from the apartment with a baseball bat and
    escalated the conflict by approaching and then striking Steingart, and that
    these blows were not in response to any real or perceived threat to the
    appellant and were not reasonable in the circumstances.

[5]

In our view, even if the fresh evidence were
    admitted, it would not change the result because there was no basis for a claim
    of self-defence during the second altercation.

[6]

For these reasons, the appeal is dismissed.

Paul
    Rouleau J.A.

B.
    Zarnett J.A.

M. Jamal
    J.A.


